                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 SANDY LEANDER MCCLELLON,                          )
                                                   )
            Plaintiff,                             )
                                                   )
 v.                                                )        No.:     3:20-CV-077-PLR-DCP
                                                   )
 BENNETT, QUALITY                                  )
 CORRECTIONAL HEALTH CARE,                         )
 CUMBERLAND CO. JAIL, CASEY                        )
 COX, CCJC SHERIFF and TIM                         )
 CLAFIN,                                           )
                                                   )
               Defendants.


                                      MEMORANDUM OPINION

       The Court is in receipt of a pro se prisoner’s civil rights complaint under 42 U.S.C. § 1983

[Doc. 1] and a motion for leave to proceed in forma pauperis [Doc. 2].

       Plaintiff’s complaint involves his treatment while confined in the Cumberland County Jail

[Doc. 2]. The general venue statute for federal district courts provides in relevant part, as follows:

               A civil action may be brought in — (1) a judicial district in which
               any defendant resides, if all defendants are residents of the State in
               which the district is located; (2) a judicial district in which a
               substantial part of the events or omissions giving rise to the claim
               occurred, or a substantial part of property that is the subject of the
               action is situated; or (3) if there is no district in which an action may
               otherwise be brought as provided in this section, any judicial district
               in which any defendant is subject to the court’s personal jurisdiction
               with respect to such action.

28 U.S.C. § 1391(b)(1)-(3). A federal district court may transfer a civil action to any district or

division where it could have been filed originally “in the interest of justice.” 28 U.S.C. § 1406(a).

       As set forth above, Plaintiff’s complaint sets forth claims arising in Cumberland County,

Tennessee. Cumberland County lies within the Northeastern Division of the Middle District of
Tennessee. See 28 U.S.C. § 123(b). The Court therefore concludes that the proper venue for this

case is the Northeastern Division of the Middle District of Tennessee.

       Accordingly, the Clerk will be DIRECTED to transfer this action to the Northeastern

Division of the Middle District of Tennessee and CLOSE this Court’s file.

       AN APPROPRIATE ORDER WILL ENTER.

       ENTER:


                                     ____________________________________________
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                                2
